Citation Nr: 1106088	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  06-21 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to May 1988.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  Jurisdiction over the claims folders subsequently was 
transferred to the RO in Nashville, Tennessee.

When this case previously was before the Board in December 2008, 
the Board reopened the Veteran's claim for service connection for 
a back condition and remanded the reopened claim for additional 
development.  The Board remanded the claim again in 
September 2009 for additional development.  The case since has 
been returned to the Board for further appellate action.


FINDINGS OF FACT

The evidence regarding the etiology of the Veteran's currently 
diagnosed back disorder is in relative equipoise.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for a back disorder are met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Given the favorable disposition of the claim, the Board finds 
that all notification and development actions needed to fairly 
adjudicate the claim has been accomplished.

Law and Regulations

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability or death benefits.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed.Cir.2007).  In fact, competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis.  Id. at 1376-77; see 
also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that the veteran still has such a disorder.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Factual Background

Service treatment records reflect that the Veteran complained of 
low back pain in April 1987.  He reported that his pain began 
several days earlier after he participated in a road march 
carrying a rucksack.  He also reported that he previously had 
been treated for low back pain.  Physical examination revealed 
tenderness, and diagnostic assessments of "muscular skeletal 
pain" and mechanical low back pain were rendered.  No further 
complaints were noted, and a report of medical examination 
prepared at the time of the Veteran's discharge in April 1988 
reflects that clinical evaluation revealed no spinal 
abnormalities.  However, in a contemporaneous report of medical 
history, the Veteran reported a history of recurrent back pain.  
A notation to this report indicates that he had been treated for 
low back pain with a heating pad, medication, and physical 
therapy.

In August 1988, shortly after his discharge from active duty, the 
Veteran was afforded a VA examination in response to his original 
claim for service connection for a back condition.  The 
examination report reflects that physical examination revealed no 
orthopedic abnormality of the low back.  However, an imaging 
study revealed narrowing of the intervertebral space between L5-
S1.

The post-service medical evidence reflects that the Veteran 
sustained several injuries to his back after service.  A May 2008 
VA treatment record notes that the Veteran had sustained a 
"cracked disc" in his low back in 1994 and that he experienced 
periodic residual pain.  On VA examination in April 1996, he 
stated that he had fallen and injured his lower back at work in 
March 1995 and had been unable to work since that injury.  In 
addition, VA treatment records dated in August 2002 and September 
2002 note the Veteran's complaint of back pain which began after 
a recent fall.

The post-service medical evidence also reflects that the Veteran 
currently has a back condition.  On VA examination in March 2009, 
the examiner diagnosed minimal degenerative disc disease (DDD) of 
the lower lumbar spine with minimal facet arthropathy at L5-S1.  
The examiner opined that this condition was less likely as not 
caused by or a result of the Veteran's in-service back pain and 
explained that he had sustained back injuries after service.

On VA examination in March 2010, the examiner diagnosed 
degenerative disc disease with bilateral facet arthropathy.  The 
examiner opined that there was a greater than 50 percent 
probability that the Veteran's current back disability was caused 
by his service.  The examiner noted that the Veteran's condition 
at the time he left active duty made it more likely than not that 
he would be more susceptible to later progression of chronic back 
pain.

Analysis

The Board must determine the value of all evidence submitted, 
including lay and medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally 
involves a 3-step inquiry.  First, the Board must determine 
whether the evidence comes from a "competent" source.  The 
Board must then determine if the evidence is credible, or worthy 
of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) 
(Observing that once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible).  
The third step of this inquiry requires the Board to weigh the 
probative value of the proffered evidence in light of the 
entirety of the record.  

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the 
Board must then weigh its probative value.  In this function, the 
Board may properly consider internal inconsistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); 
see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that 
the Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence"). 

In this case, there are two conflicting opinions regarding the 
etiology of the Veteran's currently diagnosed back disorder.

The Board finds the negative opinion offered by the March 2009 to 
be both competent and credible, as it was created by a person who 
was qualified by training to offer medical diagnoses within the 
course of her professional duties.  However, the March 2009 VA 
examiner did not address the relationship between the changes 
noted near L5-S1 on VA examination in August 1988 and the 
Veteran's current diagnosis.  She also did not address whether 
the Veteran's in-service back pain or the changes noted on VA 
examination in August 1988, within months of his discharge from 
active duty, played any role in the back injuries he subsequently 
sustained.  As the examiner did not address all of the material 
of record favorable to the Veteran's claim, the Board finds the 
opinion of the March 2009 VA examiner flawed.

The opinion offered by the March 2010 VA examiner is also 
competent and credible, as it also was created by a person who 
was qualified by training to offer medical diagnoses within the 
course of his professional duties.  However, in contrast to the 
March 2009 VA examiner, the March 2010 VA examiner considered 
both the positive and negative evidence of record.  He mentioned 
both the Veteran's in-service back trouble as well as post-
service injuries within his report.  Specifically, he mentioned 
that he had reviewed the claims file, and he indicated that 
medical personnel recommended back surgery for the Veteran in 
1992.  Unfortunately, the examiner also indicated, as part of his 
rationale, that the Veteran reported that he had no additional 
back injury since his service.  This statement is contradicted by 
other evidence of record; in April 1996, the Veteran reported 
that he had fallen and injured his lower back at work in March 
1995.  As the March 2010 VA examiner also based his opinion 
partially on an incorrect allegation, the Board finds his opinion 
to be flawed as well.

Thus, there is a negative opinion of record that did not 
completely consider all of the positive evidence, and there is a 
positive opinion of record that included an incorrect statement 
in its rationale.  The Board finds these two opinions to be in 
relative equipoise and approximate balance.

Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional medical 
opinion.  However, under the benefit of the doubt rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon the 
issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also 
Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

Accordingly, the Board resolves doubt in the Veteran's favor and 
finds that the evidence supports service connection for a back 
disorder. 38 U.S.C.A. § 5107(b) (West 2002).  Therefore, the 
appeal is granted.


ORDER

Service connection for a back condition is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


